        Case 1:20-cv-01650-NRB Document 18 Filed 10/14/20 Page 1 of 7




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------X
 JOE HAND PROMOTIONS, INC.,

                   Plaintiff,                       MEMORANDUM AND ORDER

              - against -                             20 Civ. 1650 (NRB)

 ALBIN INFANTE, Individually, and as
 Officer, Director, Shareholder and/or
 Principal of MOFONGO EL MOCANO RESTAURANT
 AND LOUNGE CORP.

 and

 MOFONGO EL MOCANO RESTAURNT AND LOUNGE
 CORP.

                Defendants.
 ----------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


       On February 25, 2020, plaintiff Joe Hand Promotions, Inc.

(“plaintiff”)     brought     this   action     against    Albin    Infante

(“Infante”) and Mofongo el Mocano Restaurant and Lounge Corp.

(“Mofongo”)    (together, “defendants”).         Plaintiff   alleged that

defendants violated the Copyright Act, 17 U.S.C. § 504, and the

Communications Act of 1934, 47 U.S.C. § 605, by intercepting and

exhibiting a broadcast of the January 19, 2019 boxing match between

Manny Pacquiao and Adrien Broner (“Event”) to their patrons in

violation of plaintiff’s exclusive rights of distribution and

public performance for the Event.        Plaintiff further alleges that




                                     1
        Case 1:20-cv-01650-NRB Document 18 Filed 10/14/20 Page 2 of 7



defendants could have purchased a license to broadcast the Event

lawfully for $1,500.      ECF Nos. 17-1 at 10, 17-5.

       Defendants Mofongo and Infante were served with copies of the

summons and complaint on March 10, 2020 and March 17, 2020,

respectively.       See ECF Nos. 11-12.            On June 25, 2020, after

defendants failed to answer the complaint, the Clerk of Court

entered certificates of default as to both defendants.                       See ECF

Nos. 15-16.       Thereafter, on August 20, 2020, plaintiff moved for

default.      See ECF No. 17.       In its motion for default, see ECF No.

17-1, plaintiff claims $30,000 in damages pursuant to the Copyright

Act and the Communications Act.

I.     Statutory Framework

       For an established violation of the Copyright Act, a court

may award a plaintiff statutory damages of “not less than $750 or

more   than    $30,000   as   the    court     considers    just.”      17    U.S.C.

§    504(c)(1).      Moreover,      if   the    “infringement     was   committed

willfully,” the Court may, in its discretion, increase the award

of statutory damages up to $150,000.                 Id. § 504(c)(2).           “[A]

defendant's knowledge that its actions constitute an infringement

[of    the   Copyright   Act]    establishes      that     the   defendant     acted

willfully” within the meaning of the Act.                Fitzgerald Publishing

Co., Inc. v. Baylor Publishing Co., Inc., 807 F.2d 1110, 1115 (2d

Cir. 1986).       Here, plaintiff claims $5,000 in statutory damages




                                         2
       Case 1:20-cv-01650-NRB Document 18 Filed 10/14/20 Page 3 of 7



pursuant to Section 504(c)(1) and an additional $5,000 for willful

violation of the Copyright Act under Section 504(c)(2).

      Plaintiff   also   claims   damages    under     Section   605    of   the

Communications Act, which protects against the “the interception

of cable-borne, as well as over-the-air, pay television where

cable-borne transmissions originate as satellite transmissions.”

Top Rank, Inc. v. Ortiz, No. 01 Civ. 8427, 2003 WL 1960211, at *2

(S.D.N.Y. Mar. 27, 2003) (citing Cablevision Sys. New York City

Corp. v. Lokshin, 980 F. Supp. 107, 112 (E.D.N.Y. 1997)).              Section

605 provides for penalties “of not less than $1,000 or more than

$10,000”    for   each   violation    of    section    605(a),    47    U.S.C.

§ 605(e)(3)(c)(i)(II), and for an additional amount of as much as

$100,000 where the violations were committed “willfully and for

purposes of direct or indirect commercial advantage or private

financial   gain,”   id.   §   605(e)(3)(c)(ii).          With   respect      to

willfulness, “the question for the court is whether the defendant

has   exhibited   disregard    for    the    governing     statute     and    an

indifference for its requirements.”         Joe Hand Promotions, Inc. v.

Levin, No. 18 Civ. 9389, 2018 WL 3050852, at *4 (S.D.N.Y. July 12,

2019) (internal quotations omitted).           In addition, Section 605

directs the Court to award “full costs,” including reasonable

attorneys’ fees, “to an aggrieved party who prevails.”                47 U.S.C.

§ 605(e)(3)(b)(iii).     Here, plaintiff claims the maximum amount of

statutory     damages,     $10,000,         pursuant     to      47     U.S.C.


                                     3
       Case 1:20-cv-01650-NRB Document 18 Filed 10/14/20 Page 4 of 7



§ 605(e)(3)(c)(i)(II), as well as an additional $10,000 for willful

violation of Section 605(a) pursuant to § 605(e)(3)(c)(ii).

      When determining an award of statutory damages, a court may

consider a variety of factors, including “the deterrent effect on

the infringer and third parties” and “the revenue lost by the

copyright holder.”       Bryant v. Media Right Productions Inc., 603

F.3d 135, 144 (2d Cir. 2010).     In order to ascertain lost revenues,

the court can take into account unpaid licensing fees.                   BWP Media

USA Inc. v. Uropa Media, Inc., No. 13 Civ. 7871, 2014 WL 2011775,

at *2 (S.D.N.Y. May 16, 2014).

II.   The Instant Case

      Where, as here, defendants have defaulted, all of plaintiff’s

factual allegations, except those related to damages, must be

accepted as true.    Garden City Boxing Club, Inc. v. Guzman, No. 03

Civ. 8776, 2005 WL 1153728, at *2 (S.D.N.Y. Apr. 26, 2005).

      With respect to its Copyright Act claim, those admissions

establish that plaintiff had been assigned the exclusive rights of

distribution and public performance under copyright to certain

commercial    establishments    for    the    Event,   and   that       defendants

publicly     displayed   the   Event       without   obtaining      a    license.

Accordingly, plaintiff is entitled to a default judgment on its

Copyright Claim.    See Top Rank, Inc. v. Allerton Lounge Inc., No.

96 Civ. 7864, 1998 WL 35151728, at *5 (S.D.N.Y. Mar. 5, 1998)

(entitlement to damages under 17 U.S.C. § 504 where plaintiff had


                                       4
         Case 1:20-cv-01650-NRB Document 18 Filed 10/14/20 Page 5 of 7



the exclusive rights of distribution for the program).                               With

respect to its Communications Act claim, plaintiff alleged that

the Event originated via satellite and that defendants, without a

license authorizing them to do so, intercepted and exhibited the

Event.      Accordingly, plaintiff also is entitled to a default

judgment on its Communications Act claim.                  Kingvision Pay-Per-View

Ltd. v. Hansen, No. 02 Civ. 6587, 2004 WL 744230, at *2 (S.D.N.Y.

Apr. 5, 2004) (47 U.S.C. § 605(a) protects against the theft of

“satellite communications such as the fight”).

        Moreover,    as    relevant       to      both    claims,    see     17    U.S.C.

§   504(c)(2),      47    U.S.C.    §   605(e)(3)(c)(ii),           defendants      acted

willfully when they violated the Acts.                      As an initial matter,

Mofongo marketed the Event to potential patrons on Instagram.

Then,    defendants       arranged      to     broadcast     the     Event    on   three

television      sets      without    authorization,         which     is     “itself   a

demonstration of willfulness, since signals do not descramble

spontaneously, nor do television sets connect themselves to cable

distribution systems.”          J&J Sports Prods., Inc. v. Ramirez, No. 17

Civ.    6926,   2018      WL   1961107,      at    *2    (S.D.N.Y.    Apr.    9,   2018)

(alteration in original) (quoting J&J Sports Prods., Inc. v. Onyx

Dreams Inc., No. 12 Civ. 5355, 2013 WL 6192546, at *6 (E.D.N.Y.

Nov. 26, 2013)).

        Plaintiff claims damages pursuant to both the Copyright Act

and the Communications Act based on the same set of facts, which


                                             5
       Case 1:20-cv-01650-NRB Document 18 Filed 10/14/20 Page 6 of 7



is permissible as a matter of law.         See Joe Hand Promotions, Inc.

v. Maupin, No. 15 Civ. 6335, 2018 WL 2417840, at *8 (E.D.N.Y. May

25, 2018) (“[e]ach Act vindicates separate rights and courts have

found it proper to award damages under both Acts”).               Nevertheless,

the Court finds that the $30,000 in damages claimed by plaintiff

are excessive in light of the injury suffered.           See Joe Hand, 2018

WL 3050852, at *6 (citations omitted) (concluding that it would be

“demonstrably excessive” to award substantial damages under both

the Copyright Act and the Communications Act).                    As alleged by

plaintiff, defendants could have purchased broadcast rights for

the Event for $1,500.      ECF Nos. 17-1 at 10, 17-5.

      Accordingly, the Court awards plaintiff statutory damages

under the Copyright Act in the amount of $3,000 and under the

Communications Act in the amount of $3,000, for a total of $6,000.

This amount reflects that damages are properly awarded under both

Acts, see Joe Hand, 2018 WL 2417840, at *8, and also seeks to

compensate    plaintiff’s     lost     licensing   fee       of   $1,500     while

deterring future conduct in violation of the Acts, see BWP Media,

2014 WL 2011775, at *2 (finding it appropriate to “treble the

actual damages” to reflect lost revenue and deter wrongful acts);

see   also   Joe   Hand,   2018   WL   3050852,    at   *4    (“Under      similar

circumstances, courts have awarded enhanced damages equal to three

times the amount of statutory damages.”).




                                       6
         Case 1:20-cv-01650-NRB Document 18 Filed 10/14/20 Page 7 of 7



      While plaintiff has not requested attorney’s fees in its

motion for default judgment, the docket reflects that plaintiff

paid a $400 filing fee and $40 to effect service.           See ECF Nos. 1,

11.   We therefore award plaintiff an additional $440 in costs.

Garden City Boxing, 2005 WL 1153728, at *4 (“An award of costs,

including attorneys' fees, is mandatory under § 605.              [Plaintiff]

has not sought attorneys' fees.             It has, however, presented

evidence that it incurred $302.50 in costs, consisting of the

filing    fee,   investigative    expenses,    and   the   cost    of   serving

process.     It is entitled to an award of costs in that amount.”)

(internal citations omitted); see also Joe Hand Promotions, Inc.

v. Rosero, No. 19 Civ. 792, 2020 WL 2572328, at *9 (E.D.N.Y. Feb.

18, 2020) (awarding filing and service of process fees in absence

of request for attorney’s fees).

      For the foregoing reasons, we grant the motion for default

judgment and award damages in the sum of $6,440.00.               The Clerk of

Court is respectfully directed to enter final judgment in favor of

plaintiff and to terminate the motion pending at docket entry 17.

      SO ORDERED.


DATED:       New York, New York
             October 14, 2020




                                    NAOMI REICE BUCHWALD
                                    UNITED STATES DISTRICT JUDGE


                                      7
